Case 1:18-cv-23366-RNS Document 20 Entered on FLSD Docket 01/10/2019 Page 1 of 18



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                  Case No. 18-23366-Civ-Scola

  ANDREW KIMMEL,

         Plaintiff,

  vs.

  MIAMI-DADE COUNTY, a
  Political Subdivision of the State of
  Florida, CHRIS SMITH, individually
  and in his capacity as a Miami-Dade
  County Police Officer,

        Defendant.
  _____________________________/

                   SECOND AMENDED COMPLAINT FOR DAMAGES AND
                              JURY TRIAL DEMAND

             COMES NOW the Plaintiff, ANDREW KIMMEL, by and through his undersigned

  counsel and hereby sues the Defendants, MIAMI-DADE COUNTY and CHRIS SMITH and

  alleges:

         1.       This action for damages is brought to redress violations of federally-protected

  constitutional rights pursuant to 42 U.S.C. § 1983 and 1988, and the First, Fourth, and Fourteenth

  Amendments to the Constitution of the United States of America, along with supplemental state-

  law claims for false arrest, battery and malicious prosecution.

         2.       This Court enjoys jurisdiction pursuant to 28 U.S.C. § 1331 as claims asserted

  herein arise under the Constitution and laws of the United States, whereas 28 U.S.C. § 1367(a)

  grants the Court supplemental jurisdiction over the state-law claims.

         3.       Venue properly lies in the Southern District of Florida because all events giving

  rise to this action occurred in Miami-Dade County, Florida.
Case 1:18-cv-23366-RNS Document 20 Entered on FLSD Docket 01/10/2019 Page 2 of 18
                                                       Andrew Kimmel v. Miami-Dade County and Chris Smith
                                                                           Case No. 18-23366-Civ-Scola
                                                                               Second Amended Complaint

         4.      All conditions precedent to bringing this action have been satisfied, complied with

  or waived, including but not limited to the applicable notice provisions under Fla. Stat. §768.28.

                                          THE PARTIES:

         5.      The Plaintiff, ANDREW KIMMEL (“Kimmel”), a resident of New York, is a

  successful, well-respected television and digital video producer, documentarian and video

  journalist. Kimmel has served as a producer for many well-known, popular television programs.

         6.      The Defendant, MIAMI-DADE COUNTY (“MDC”), is a political subdivision of

  the State of Florida and has the responsibility of providing law enforcement in and for Miami-

  Dade County, Florida.

         7.      At all times material hereto, Sgt. Chris Smith (Badge No. 2100) (“Smith”) was an

  agent, servant or employee of MDC.

                              FACTS COMMON TO ALL COUNTS

         8.      On October 23, 2013 (the “Date of Incident”), Kimmel was travelling as part of his

  work as a television producer. Kimmel departed from Los Angeles International Airport (“LAX”)

  on a redeye flight to Miami International Airport (“MIA”) en route to his ultimate destination, the

  Dominican Republic, for business travel as part of his profession as a television producer.

         9.      As he disembarked from his flight at MIA, Kimmel observed that the woman (the

  “Female Passenger”) who had sat next to him on the flight from LAX to Miami was being

  questioned by Miami-Dade County police officers, including Smith.

         10.     Kimmel thought that the Female Passenger was startled and frightened by being

  surrounded by aggressive and loud police officers. Kimmel calmly approached the officers and

  asked the officers what the problem was, what the Female Passenger had done, and sought to offer

  his assistance by locating the Female Passenger’s traveling companion. The officers, including


                                                   2
Case 1:18-cv-23366-RNS Document 20 Entered on FLSD Docket 01/10/2019 Page 3 of 18
                                                        Andrew Kimmel v. Miami-Dade County and Chris Smith
                                                                            Case No. 18-23366-Civ-Scola
                                                                                Second Amended Complaint

  Smith, responded that it was not his problem and to move on. Mr. Kimmel explained that he had

  sat next to the woman on the plane and that he was only trying to help and ascertain what was

  going on. Kimmel knew where the Female Passenger’s friend was and was trying to share this

  information with the officers, including Smith, because he merely wished to help.

         11.     The officers, including Smith, acted in an aggressive manner preventing Kimmel

  from fully explaining himself. The officers, including Smith, were loud and physically imposing

  towards Kimmel. Smith reacted aggressively to Kimmel’s verbal protests/questions and offers of

  assistance and told Kimmel that he needed to be somewhere else.

         12.     At all material times, Kimmel was in full control of his normal mental faculties: his

  speech was not slurred; he had no problem walking; his balance was normal; he was calm; he was

  never loud or boisterous; he was not aggressive towards the officer; he did not cause a disturbance

  with either the officers or anyone else in the vicinity; and he was neither intoxicated nor under the

  influence of any drugs or controlled substances. Kimmel complied with the officer’s command

  and walked away. After Kimmel had already begun walking away, he was aggressively grabbed

  and forcibly arrested by Smith, for disorderly intoxication, despite the absence of probable cause

  that he had committed any offense. At all times, Kimmel maintained an appropriate distance from

  the officers, did not physically interact with the officers, get in their way, or act aggressive in any

  way.

         13.     Kimmel merely availed himself of his constitutionally-protected right to verbally

  protest, challenge and question what the police were doing and, moreover, Kimmel was doing so

  in a respectful manner and for the purpose of offering help and assistance.




                                                    3
Case 1:18-cv-23366-RNS Document 20 Entered on FLSD Docket 01/10/2019 Page 4 of 18
                                                       Andrew Kimmel v. Miami-Dade County and Chris Smith
                                                                           Case No. 18-23366-Civ-Scola
                                                                               Second Amended Complaint

         14.     Despite the fact that he was not resisting arrest nor threatening the officers (or

  anyone) in any way, Kimmel was forcibly arrested and handcuffed by Smith to the point that his

  wrists were cut/bruised and he ultimately suffered serious nerve damage.

         15.     Upon observing that Kimmel was arrested for no apparent reason, Kimmel’s

  coworkers, including Brian Keaton, sought to find out what was going on from the officers. At this

  point, Brian Keaton, was shoved by an unknown officer for no apparent reason, threatened with

  arrest and told to “Back the F--- Up” even though he was maintaining an appropriate distance.

         16.     Mr. Kimmel was taken away in handcuffs on a golf cart. At or around this point,

  Mr. Keaton and/or another of Mr. Kimmel’s coworkers approached the officers to find out where

  Kimmel was going to be taken. The officers, including Smith, responded with verbal threats such

  as “This Ain’t your F---ing town. We don’t F--- around” and similar threatening expletives.

         17.     Mr. Kimmel was ultimately incarcerated overnight at the Dade County Jail based

  upon the above arrest. All of Mr. Kimmel’s charges were “nolle prossed”/voluntarily dismissed

  by the State Attorney’s Office on January 13, 2014 under Case No. M13-045718.

         18.     At all times material hereto, Title 42 U.S.C. §1983 states, inter alia: “Every person

  who, under color of any statute, ordinance, regulation, custom or usage, of any State or Territory

  or the District of Columbia, subjects, or causes to be subjected, any citizen of the United States or

  other person within the jurisdiction thereof to the deprivation of any rights, privileges or

  immunities secured by the Constitution and laws, shall be liable to the party injured in an action at

  law, suit in equity, or other proper proceeding for redress.”

         19.     As a result of his arrest and incarceration, Kimmel missed his flight for work,

  suffered financial losses, personal injury including but not limited to nerve damage and temporary

  or permanent loss of sensation, and his earning capacity and career progress was diminished.


                                                   4
Case 1:18-cv-23366-RNS Document 20 Entered on FLSD Docket 01/10/2019 Page 5 of 18
                                                        Andrew Kimmel v. Miami-Dade County and Chris Smith
                                                                            Case No. 18-23366-Civ-Scola
                                                                                Second Amended Complaint

          COUNT I — FALSE ARREST/IMPRISONMENT UNDER 42 U.S.C. § 1983
              AGAINST DEFENDANT OFFICER SMITH INDIVIDUALLY

          20.     The Plaintiff, ANDREW KIMMEL, realleges and reavers Paragraphs 1 through 19

  as if fully set forth herein.

          21.     At all times material hereto, Smith was acting under color of law.

          22.     At all times material hereto, Kimmel had a clearly established constitutional right

  to be free of any unreasonable seizures and a right to be free from the unlawful abuse of power by

  agents of the State acting under color of law.

          23.     At all times material hereto, and as described more fully above, on or about October

  23, 2013, Officer Smith, acting under color of state law, intentionally and unlawfully detained

  Plaintiff deprived him of his liberty and freedom of movement against his will.

          24.     At all times material hereto, the detention was intentional, unreasonable, without

  Plaintiff’s consent, against Plaintiffs will, and was done to intimidate Plaintiff with a show of force

  and/or to be vindictive.

          25.     There existed no level of suspicion, probable cause, or arguable probable cause, to

  arrest Kimmel. As such Defendant Smith’s decision to arrest Kimmel was objectively

  unreasonable under the circumstance and in violation of Kimmel’s constitutionally protected right

  against unreasonable seizures guaranteed to him by the United States Constitution.

          26.      At all times material hereto, the officers’ actions violated Plaintiff’s rights

  recognized in the Constitution and in 42 U.S.C. sec. 1983.

          27.     At all times material hereto, the detention of the Plaintiff was intentional and not

  warranted by the factual circumstances.

          28.     At all times material hereto, the stated charges made against the Plaintiff were

  nothing more than a pretext to falsely arrest Plaintiff.

                                                    5
Case 1:18-cv-23366-RNS Document 20 Entered on FLSD Docket 01/10/2019 Page 6 of 18
                                                         Andrew Kimmel v. Miami-Dade County and Chris Smith
                                                                             Case No. 18-23366-Civ-Scola
                                                                                 Second Amended Complaint

          29.     At all times material hereto the detention and/or imprisonment of Kimmel by Smith

  was objectively unreasonable, violated a clearly established constitutional right, and was the result

  of deliberate indifference to Kimmel’s rights.

          30.     At all times material hereto, as described above, as a result of the false arrest,

  Plaintiff suffered damages. More specifically, as a direct and proximate result of Smith’s actions,

  Kimmel has suffered damages, including but not limited to; shame, embarrassment, mental

  anguish, physical injury, pain, loss of reputation, financial loss, past and future loss of liability to

  earn wages, medical expenses, and mental injuries. These losses are either permanent or continuing

  in nature and Kimmel will suffer these losses and impairments in the future.

          WHEREFORE, the Plaintiff demands the entry of judgment against the Defendant for:

  (a) compensatory damages, (b) together with interest, court costs, reasonable attorney’s fees

  pursuant to 42 U.S.C. sec. 1988, (c) trial by jury on all issues so triable as matter of law and (d)

  such further relief as the Court deems proper.



                  COUNT II — EXCESSIVE FORCE UNDER 42 U.S.C. §1983:

          31.     The Plaintiff, ANDREW KIMMEL, realleges and reavers Paragraphs 1 through 19

  as if fully set forth herein.

          32.     At all times material hereto, Smith was acting under color of law.

          33.     Without probable cause or reasonable suspicion that Plaintiff had committed a

  crime, Smith unlawfully arrested Kimmel with force by aggressively grabbing him against his

  consent.

          34.     At all times material hereto, Plaintiff’s right, under both the Fourth and Fourteenth

  Amendments, to be free from having excessive force used against his person was clearly


                                                     6
Case 1:18-cv-23366-RNS Document 20 Entered on FLSD Docket 01/10/2019 Page 7 of 18
                                                      Andrew Kimmel v. Miami-Dade County and Chris Smith
                                                                          Case No. 18-23366-Civ-Scola
                                                                              Second Amended Complaint

  established. The force used by Officer Smith during the seizure was excessive under the

  circumstances presented and therefore completely unreasonable.

         35.     The use of any force against Kimmel was unlawful because, inter alia, the arrest

  itself was unlawful. Alternatively, even assuming that de minimis force were permitted, Smith

  used more than de minimis force and used force that was unreasonable under the circumstances,

  as Kimmel was an unarmed, nonthreatening, well-mannered, nonviolent and non-fleeing person.

  A reasonable officer would not have used any force against Kimmel under the circumstances.

         36.     At all times material hereto, the circumstances did not indicate that a crime had

  been committed nor that there was probable cause or even arguable probable cause that a crime

  had been committed, nor was Plaintiff displaying any kind of provocation or threats or alarm.

         37.     Defendant Smith then handcuffed Kimmel using the cuffs as a weapon or device

  purposely in a manner specifically intended to cause significant pain and discomfort.

         38.     Smith restrained Kimmel with handcuffs so tightly that the handcuffs cut off

  circulation and cut into and/or bruised his skin and Kimmel’s wrists were injured so severely that

  he ultimately suffered nerve damage. By doing so, Smith caused constriction of the blood

  circulation, as well as nerve damage in one or both of Kimmel’s hands and/or upper extremities

  resulting in temporary and permanent loss of sensation.

         39.     As a direct and proximate result of Smith’s actions, Kimmel has suffered damages,

  including but not limited to; shame, embarrassment, mental anguish, physical injury, pain, loss of

  reputation, financial loss, past and future loss of liability to earn wages, medical expenses, and

  mental injuries. These losses are either permanent or continuing in nature and Kimmel will suffer

  these losses and impairments in the future.




                                                  7
Case 1:18-cv-23366-RNS Document 20 Entered on FLSD Docket 01/10/2019 Page 8 of 18
                                                        Andrew Kimmel v. Miami-Dade County and Chris Smith
                                                                            Case No. 18-23366-Civ-Scola
                                                                                Second Amended Complaint

         WHEREFORE, the Plaintiff demands the entry of judgment against the Defendant for:

  (a) compensatory damages, (b) together with interest, court costs, reasonable attorney’s fees

  pursuant to 42 U.S.C. sec. 1988, (c) trial by jury on all issues so triable as matter of law and (d)

  such further relief as the Court deems proper.


       COUNT III — FIRST AMENDMENT RETALIATION UNDER 42 U.S.C. §1983

         40.     Plaintiff reincorporates and realleges paragraphs 1 through 19 herein.

         41.     At all times material hereto, Smith was acting under color of law.

         42.     Plaintiff engaged in constitutionally protected speech in that he verbally

  challenged, questioned and/or opposed police action. Plaintiff also engaged in constitutionally

  protected speech and/or a constitutionally protected act in that he approached Smith and the other

  officers to offer assistance and sought to determine if he could help the situation with the Female

  Passenger.

         43.     Plaintiff’s verbal protests to Smith, and/or the other officers, qualify as

  constitutionally protected speech. See, e.g., City of Houston, Tex. v. Hill, 482 U.S. 451 (1987)

  (“The freedom of individuals verbally to oppose or challenge police action without thereby risking

  arrest is one of the principal characteristics by which we distinguish a free nation from a police

  state.”). Plaintiff’s act of seeking to offer his assistance and/or provide information to Smith and/or

  the other officers is similarly constitutionally protected speech.

         44.     Plaintiff was retaliated against for his constitutionally-protected speech/act(s) by

  Smith who arrested him without probable cause.

         45.     Smith’s retaliatory conduct adversely affected the protected speech in so far as a

  person of ordinary firmness would likely be deterred from exercising his First Amendment Rights

  in the face of such conduct.

                                                    8
Case 1:18-cv-23366-RNS Document 20 Entered on FLSD Docket 01/10/2019 Page 9 of 18
                                                        Andrew Kimmel v. Miami-Dade County and Chris Smith
                                                                            Case No. 18-23366-Civ-Scola
                                                                                Second Amended Complaint

         46.     The retaliation was casually connected to the adverse effect on Kimmel’s

  constitutionally-protected speech because, inter alia, Kimmel was arrested without probable cause

  due to his constitutionally-protected speech. A person of ordinary firmness would likely be

  deterred from exercising his First Amendments Rights in the face of being arrested for his

  constitutionally-protected speech and the circumstances of Kimmel’s arrest show that the

  retaliatory arrest was connected to his constitutionally protected speech/act(s).

         47.     At all times material hereto, Kimmel’s right to be free from arrest without probable

  cause because of his protected speech and/or act(s) was clearly established. See, e.g., Bennett v.

  Hendrix, 423 F.3d 1247, 1255–56 (11th Cir. 2005).

         48.     As a direct and proximate cause of the prohibited retaliatory acts, Kimmel suffered

  financial loss in the form of attorneys’ fees, bail and other costs, loss of freedom by incarceration,

  pain and suffering, physical injury embarrassment and indignity, humiliation and/or emotional

  injury leading to interference with his enjoyment of life, and financial damage and loss of future

  earning capacity.

         WHEREFORE, the Plaintiff demands the entry of judgment against the Defendant for:

  (a) compensatory damages, (b) together with interest, court costs, reasonable attorney’s fees

  pursuant to 42 U.S.C. sec. 1988, (c) trial by jury on all issues so triable as matter of law and (d)

  such further relief as the Court deems proper.



                   COUNT IV — STATE LAW BATTERY AGAINST SMITH

         49.     Plaintiff reincorporates and realleges paragraphs 1 through 19 herein.

         50.     The use of force towards the Plaintiff by Smith was objectively unreasonable and

  clearly excessive under the circumstances, and unnecessary for Smith to defend himself or any


                                                    9
Case 1:18-cv-23366-RNS Document 20 Entered on FLSD Docket 01/10/2019 Page 10 of 18
                                                        Andrew Kimmel v. Miami-Dade County and Chris Smith
                                                                            Case No. 18-23366-Civ-Scola
                                                                                Second Amended Complaint

   other person from bodily harm during the arrest of the Plaintiff, and resulted, as Smith knew or

   reasonably should have known, in a harmful and offensive contact of the Plaintiff against his will.

          51.     At all times material hereto, the circumstances did not indicate that a crime had

   been committed nor that there was probable cause or even arguable probable cause that a crime

   had been committed by Kimmel, nor was Plaintiff displaying any kind of provocation or threats

   or alarm

          52.     As such, Smith used excessive and unreasonable force in arresting Plaintiff in that

   he violently grabbed the Plaintiff under circumstances where the use of any force would not have

   been justified as there was no probable cause to believe Kimmel had committed any crime.

          53.     Smith further used excessive and unreasonable force against Plaintiff in that he

   handcuffed Kimmel using the cuffs as a weapon or device purposely in a manner specifically

   intended to cause significant pain and discomfort.

          54.     Smith applied handcuffs to Plaintiff so tightly that they injured Plaintiff severely

   enough that it resulted in Plaintiff suffering nerve damage.

          55.     Smith’s conduct in causing harmful and offensive contact to the Plaintiff against

   his will was done in bad faith, was done with malicious purpose, and/or was done in a manner

   exhibiting wanton and willful disregard of human rights, safety, or property.

          56.     Smith’s conduct evinced bad faith, a malicious purpose, and/or a wanton and willful

   disregard of human rights and safety.

          57.     Smith’s conduct evinced bad faith, a malicious purpose, and/or a wanton and willful

   disregard of human rights and safety in so far as there was no probable cause (nor any reason

   whatsoever) for Smith to contact Kimmel nor were there any circumstances that would have




                                                   10
Case 1:18-cv-23366-RNS Document 20 Entered on FLSD Docket 01/10/2019 Page 11 of 18
                                                           Andrew Kimmel v. Miami-Dade County and Chris Smith
                                                                               Case No. 18-23366-Civ-Scola
                                                                                   Second Amended Complaint

   justified Smith handcuffing Kimmel in a manner specifically intended to cause significant pain

   and discomfort and which did cause such pain and injury.

            58.     Kimmel never posed a threat to anyone nor was there even arguable probable cause

   to arrest him.

            59.     The battery/unnecessary use of force against the Plaintiff by Smith occurred during

   the course and scope of Smith’s employment as a police officer for the Miami-Dade County Police

   Department.

            60.     As a direct and proximate result of the acts described herein, the Plaintiff was

   injured in and about his body and extremities and/or suffered an aggravation of a known or

   unknown preexisting condition or disease, suffered great mental anguish, the loss of capacity for

   the enjoyment of life, and in addition, suffered pain therefrom, incurred medical expenses for the

   treatment of said injuries, incurred pain and suffering, suffered diminution of working ability,

   earning capacity and said injuries are either permanent or continuing in nature, and Plaintiff will

   suffer such losses and impairment in the future.

            WHEREFORE, Plaintiff, ANDREW KIMMEL, demands judgment against Defendant,

   Smith, for compensatory damages and costs, and for trial by jury of all

   issues triable as of right by a jury.

           COUNT V — STATE LAW BATTERY AGAINST MIAMI-DADE COUNTY 1

            61.     Plaintiff reincorporates and realleges paragraphs 1 through 19 herein.

            62.     The use of force towards the Plaintiff by Smith was objectively unreasonable and

   clearly excessive under the circumstances, and unnecessary for Smith to defend himself or any




   1
       In the Alternative to Count V (State Law Battery Against Smith individually).
                                                      11
Case 1:18-cv-23366-RNS Document 20 Entered on FLSD Docket 01/10/2019 Page 12 of 18
                                                          Andrew Kimmel v. Miami-Dade County and Chris Smith
                                                                              Case No. 18-23366-Civ-Scola
                                                                                  Second Amended Complaint

   other person from bodily harm during the arrest of the Plaintiff, and resulted, as Smith knew or

   reasonably should have known, in a harmful and offensive contact of the Plaintiff against his will.

          63.       At all times material hereto, the circumstances did not indicate that a crime had

   been committed nor that there was probable cause or even arguable probable cause that a crime

   had been committed by Kimmel, nor was Plaintiff displaying any kind of provocation or threats

   or alarm

          64.       As such, Smith used excessive and unreasonable force in arresting Plaintiff in that

   he violently grabbed the Plaintiff under circumstances where the use of any force would not have

   been justified as there was no probable cause to believe Kimmel had committed any crime.

          65.       Smith further used excessive and unreasonable force against Plaintiff in that he

   handcuffed Kimmel using the cuffs as a weapon or device purposely in a manner specifically

   intended to cause significant pain and discomfort.

          66.       Smith applied handcuffs to Plaintiff so tightly that they injured Plaintiff severely

   enough that it resulted in Plaintiff suffering nerve damage.

          67.       Kimmel never posed a threat to anyone nor was there even arguable probable cause

   to arrest him and the force used against him was therefore objectively unreasonable under the

   circumstances.

          68.       The battery/unnecessary use of force against the Plaintiff by Smith occurred during

   the course and scope of Smith’s employment as a police officer for the Miami-Dade County Police

   Department.

          69.       Smith’s harmful and offensive contact with Kimmel was intentional and/or

   reckless.




                                                     12
Case 1:18-cv-23366-RNS Document 20 Entered on FLSD Docket 01/10/2019 Page 13 of 18
                                                           Andrew Kimmel v. Miami-Dade County and Chris Smith
                                                                               Case No. 18-23366-Civ-Scola
                                                                                   Second Amended Complaint

           70.     MDC is vicariously liable for torts committed by its agents and employees acting

   within the scope of their employment pursuant to F.S. § 768.28 and Smith was acting within the

   scope of his employment when he committed battery and used excessive force against Kimmel,

   and therefore MDC is liable for Smith’s battery of Kimmel.

           71.     As a direct result of Smith’s harmful and offensive touching of Kimmel, Kimmel

   suffered physical and mental injuries and great humiliation.

           72.     As a direct and proximate result of the acts described herein, the Plaintiff was

   injured in and about his body and extremities and/or suffered an aggravation of a known or

   unknown preexisting condition or disease, suffered great mental anguish, the loss of capacity for

   the enjoyment of life, and in addition, suffered pain therefrom, incurred medical expenses for the

   treatment of said injuries, incurred pain and suffering, suffered diminution of working ability,

   earning capacity and said injuries are either permanent or continuing in nature, and Plaintiff will

   suffer such losses and impairment in the future.

           WHEREFORE, Plaintiff, ANDREW KIMMEL, demands judgment against Defendant,

   MIAMI-DADE COUNTY, for compensatory damages and costs, and for trial by jury of all issues

   triable as of right by a jury.



                        COUNT VI — STATE LAW FALSE ARREST/FALSE
                             IMPRISONMENT AGAINST SMITH

           73.     Plaintiff reincorporates and realleges paragraphs 1 through 19 herein.

           74.     On the Date of Incident, Kimmel was unlawfully restrained against his will by

   Smith. Smith unlawfully and intentionally detained Kimmel and deprived Kimmel of liberty

   against his will by arresting Kimmel.



                                                      13
Case 1:18-cv-23366-RNS Document 20 Entered on FLSD Docket 01/10/2019 Page 14 of 18
                                                           Andrew Kimmel v. Miami-Dade County and Chris Smith
                                                                               Case No. 18-23366-Civ-Scola
                                                                                   Second Amended Complaint

           75.     At all times material hereto, Smith was acting within the course and scope of

   Smith’s employment as a police officer for the Miami-Dade County Police Department.

           76.     Smith’s conduct in arresting Kimmel evinced bad faith, a malicious purpose, and/or

   a wanton and willful disregard of human rights and safety. Smith’s conduct evinced bad faith, a

   malicious purpose, and/or a wanton and willful disregard of human rights and safety in so far as,

   inter alia, there was no probable cause (nor any reason whatsoever) for Smith to arrest Kimmel

   and deprive him of his liberty.

           77.     Smith lacked probable cause or even any arguable probable cause to arrest Kimmel.

   Kimmel never posed a threat to anyone nor was there even arguable probable cause to arrest him.

   As such, Smith’s arrest of Kimmel was unreasonable and unwarranted under the circumstances.

           78.     Smith’s arrest of Kimmel was unreasonable and unwarranted under the

   circumstances because Kimmel had not done anything that would provide probable cause or even

   arguable probable cause to arrest him, nor did he pose a threat to Smith or anyone else.

           79.     As a direct and proximate result of the acts described herein, the Plaintiff was

   injured in and about his body and extremities and/or suffered an aggravation of a known or

   unknown preexisting condition or disease, suffered great mental anguish, the loss of capacity for

   the enjoyment of life, and in addition, suffered pain therefrom, incurred medical expenses for the

   treatment of said injuries, incurred pain and suffering, suffered diminution of working ability,

   earning capacity and said injuries are either permanent or continuing in nature, and Plaintiff will

   suffer such losses and impairment in the future.

           WHEREFORE, Plaintiff, ANDREW KIMMEL, demands judgment against Defendant,

   Smith, for compensatory damages and costs, and for trial by jury of all

   issues triable as of right by a jury.


                                                      14
Case 1:18-cv-23366-RNS Document 20 Entered on FLSD Docket 01/10/2019 Page 15 of 18
                                                          Andrew Kimmel v. Miami-Dade County and Chris Smith
                                                                              Case No. 18-23366-Civ-Scola
                                                                                  Second Amended Complaint


                        COUNT VII — STATE LAW FALSE ARREST/FALSE
                              IMPRISONMENT AGAINST MDC2

             80.    Plaintiff reincorporates and realleges paragraphs 1 through 19 herein.

             81.    On the Date of Incident, Kimmel was unlawfully restrained against his will by

   Smith. Smith unlawfully and intentionally detained Kimmel and deprived Kimmel of liberty

   against his will by arresting Kimmel without probable cause.

             82.    At all times material hereto, Smith was acting within the course and scope of

   Smith’s employment as a police officer for the Miami-Dade County Police Department.

             83.    Smith lacked probable cause or even any arguable probable cause to arrest Kimmel.

   Kimmel never posed a threat to anyone nor was there even arguable probable cause to arrest him.

   As such, Smith’s arrest of Kimmel was unreasonable and unwarranted under the circumstances.

             84.    Smith’s arrest of Kimmel was unreasonable and unwarranted under the

   circumstances because Kimmel had not done anything that would provide probable cause or even

   arguable probable cause to arrest him, nor did he pose a threat to Smith or anyone else.

             85.    MDC is liable for torts committed by its agents and employees acting within the

   scope of their employment pursuant to F.S. § 768.28, Smith was acting within the scope of his

   employment when he falsely arrested Kimmel, and therefore MDC is liable for the false arrest.

             86.    As a direct and proximate result of the acts described herein, the Plaintiff was

   injured in and about his body and extremities and/or suffered an aggravation of a known or

   unknown preexisting condition or disease, suffered great mental anguish, the loss of capacity for

   the enjoyment of life, and in addition, suffered pain therefrom, incurred medical expenses for the




   2
       In the Alternative to Count VII (False Arrest Against Smith individually).
                                                     15
Case 1:18-cv-23366-RNS Document 20 Entered on FLSD Docket 01/10/2019 Page 16 of 18
                                                           Andrew Kimmel v. Miami-Dade County and Chris Smith
                                                                               Case No. 18-23366-Civ-Scola
                                                                                   Second Amended Complaint

   treatment of said injuries, incurred pain and suffering, suffered diminution of working ability,

   earning capacity and said injuries are either permanent or continuing in nature, and Plaintiff will

   suffer such losses and impairment in the future.

             WHEREFORE, Plaintiff, ANDREW KIMMEL, demands judgment against Defendant,

   MDC, for compensatory damages and costs, and for trial by jury of all issues triable as of right by

   a jury.


       COUNT VIII — STATE LAW MALICIOUS PROSECUTION AGAINST SMITH:

             87.   Plaintiff reincorporates and realleges paragraphs 1 through 19 herein.

             88.   As a direct and proximate cause of the actions of Defendant Smith, a criminal case

   was commenced in Miami-Dade County criminal court (Case No.: No. M13-045718) on October

   31, 2013 against Plaintiff.

             89.   The case was terminated in Plaintiff’s favor on or about January 13, 2014.

             90.   Defendant Smith lacked probable cause or even any arguable probable cause for

   the original proceeding against Kimmel. The actions of Defendant Smith in instituting criminal

   process against Plaintiff Kimmel, were without any legal justification and were not the lawful

   execution of his discretionary duties as a police officer.

             91.   Smith proximately caused criminal proceedings to be instituted or continued

   against Plaintiff with actual malice and in the absence of probable cause that Plaintiff committed

   any criminal offense. Smith’s actions also evinced ill will and/or actual malice in so far as Kimmel

   was arrested and ultimately criminal proceedings were brought against him despite the fact that

   there was never any probable cause that he had committed a crime.




                                                      16
Case 1:18-cv-23366-RNS Document 20 Entered on FLSD Docket 01/10/2019 Page 17 of 18
                                                         Andrew Kimmel v. Miami-Dade County and Chris Smith
                                                                             Case No. 18-23366-Civ-Scola
                                                                                 Second Amended Complaint

          92.     Smith’s actual malice is further demonstrated in so far as he made false statements

   and/or material omissions in a police report that would be submitted to prosecuting authorities for

   the institution and continuation of criminal proceedings against Plaintiff.

          93.     Smith’s ill will and actual malice is also established in so far as he caused Kimmel

   to be prosecuted out of malice and a desire to wrong and injure Kimmel.

          94.     As a direct and proximate cause of the proceedings instituted against him Kimmel

   suffered financial losses in the form of lawyer’s fee, bail and other costs, financial loss related to

   employment prospects, loss of freedom by incarceration, physical injury embarrassment and

   indignity, humiliation and/or emotional injury leading to interference with his enjoyment of life,

   and financial damage and loss of future earning capacity.

          WHEREFORE, the Plaintiff requests this Court enter judgment against Defendant Smith,

   and award the Plaintiff compensatory and punitive damages, attorney’s fees and costs, as well as

   all other further relief this Court deems just and proper.



   Dated this 10th Day of January, 2019.          Respectfully Submitted,

                                                  OBRONT COREY, PLLC
                                                  Attorneys for Plaintiff.
                                                  Bayfront Tower
                                                  100 South Biscayne Blvd. - Suite 800
                                                  Miami, Florida 33131
                                                  Telephone: (305) 373-1040
                                                  Facsimile: (305) 373-2040
                                                  E-mail: pmathews@obrontcorey.com;
                                                  curt@obrontcorey.com; karlene@obrontcorey.com

                                                  By: /s/ Peter J. Mathews______
                                                  CURT OBRONT, ESQ.
                                                  Florida Bar No. 402494
                                                  PETER J. MATHEWS, ESQ.
                                                  Florida Bar No. 94675


                                                    17
Case 1:18-cv-23366-RNS Document 20 Entered on FLSD Docket 01/10/2019 Page 18 of 18
                                                       Andrew Kimmel v. Miami-Dade County and Chris Smith
                                                                           Case No. 18-23366-Civ-Scola
                                                                               Second Amended Complaint

                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was served via e-mail

   and CM/ECF this 10th day of January, 2019 to the individuals on the below service list.



                                       /s/ Peter J. Mathews______
   Service List:
   Joni A. Mosely
   Jennifer Hochstadt
   Miami-Dade County Attorney
   Attorney for Defendants
   Stephen P. Clark Center, Suite 2810
   111 Northwest First Street
   Miami, Florida 33128-1993
   Telephone: (305) 375-5151
   Fax: (305) 375-5634
   Email: joni.mosely@miamidade.gov
   Jennifer.Hochstadt@miamidade.gov
   michelle.rojasgarcia@miamidade.gov




                                                  18
